EX-99.m.1.i Amended and Restated Schedule I to the Distribution and Service Plan for EGA Emerging Global Shares Trust Series Fee Rate Commencement Date Emerging Global Shares Dow Jones Emerging Markets Titans Composite Index Fund 0.25% April 17, 2009 Emerging Global Shares Dow Jones Emerging Markets Basic Materials Titans Index Fund 0.25% April 17, 2009 Emerging Global Shares Dow Jones Emerging Markets Metals & Mining Titans Index Fund 0.25% April 17, 2009 Emerging Global Shares Dow Jones Emerging Markets Consumer Goods Titans Index Fund 0.25% April 17, 2009 Emerging Global Shares Dow Jones Emerging Markets Consumer Services Titans Index Fund 0.25% April 17, 2009 Emerging Global Shares Dow Jones Emerging Markets Energy Titans Index Fund 0.25% April 17, 2009 Emerging Global Shares Dow Jones Emerging Markets Financials Titans Index Fund 0.25% April 17, 2009 Emerging Global Shares Dow Jones Emerging Markets Health Care Titans Index Fund 0.25% April 17, 2009 Emerging Global Shares Dow Jones Emerging Markets Industrials Titans Index Fund 0.25% April 17, 2009 Emerging Global Shares Dow Jones Emerging Markets Technology Titans Index Fund 0.25% April 17, 2009 Emerging Global Shares Dow Jones Emerging Markets Telecom Titans Index Fund 0.25% April 17, 2009 Emerging Global Shares Dow Jones Emerging Markets Utilities Titans Index Fund 0.25% April 17, 2009 Emerging Global Shares INDXX India Infrastructure Index Fund 0.25% November 12, 2009 Emerging Global Shares INDXX China Infrastructure Index Fund 0.25% November 12, 2009 Emerging Global Shares INDXX India China Infrastructure Index Fund 0.25% November 12, 2009 Emerging Global Shares INDXX India Mid Cap Index Fund 0.25% November 12, 2009 Emerging Global Shares INDXX China Mid Cap Index Fund 0.25% November 12, 2009 Emerging Global Shares INDXX Growing Asia Large Cap Index Fund 0.25% November 12, 2009 Emerging Global Shares INDXX Brazil Infrastructure Index Fund 0.25% November 12, 2009 Emerging Global Shares INDXX Brazil Mid Cap Index Fund 0.25% November 12, 2009 Emerging Global Shares Dow Jones Emerging Markets Consumer Titans Index Fund 0.25% March 2, 2010 Effective Date: March 2, 2010
